DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 7/13/2020. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 2013/0108371) in view of KR 100477033 herein referred to as Nature.
As to claim 1, Marshall discloses an assembly for guiding water flow comprising a plurality of water shielding plates 16, wherein each of the water shielding plate has a recessed portion (i.e. space between protruded portion(s) 30) formed on one side thereof, a protruded portion 30 formed on an opposite side thereof, a first fastening hole (see figure 2 or 3, not numbered; protruded portion has hole for receiving rod/pin 68) running through the recessed portion, and a second fastening hole running through the protruded portion; wherein the protruded portion of one water shielding plate is at least partially accommodated in the recessed portion of an adjacent water shielding plate when the water shielding plates are fixed to a ground by a fastening rod 68 inserted into the first and the second fastening holes, and wherein, during or after fixing of the water shielding plates to the ground, the water shielding plates can be spaced apart or rotated in a transverse direction due to the elongated cross section so that a lower end of each water shielding plate can be adjusted to fit to the ground.
Marshall does not disclose the wherein the second fastening hole has an elongated cross section.  Nature discloses connectable members wherein a fastening hole is elongated (19a, see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elongated fastening hole as taught by Nature, since doing so provides the expected benefit of allowing enough clearance or “leeway” for connecting two members together. 
As to claim 2, Marshall discloses wherein a width of the recessed portion is formed larger than a width of the protruded portion (see figures 2 and 3, recess is wider than width of protruded portion 30) so that the water shielding plates can be displaced vertically by a clearance due to a difference in the width of the recessed portion and the protruded portion, thereby the lower end of each water shielding plate can be adjusted to fit a level of the ground.

As to claim 3, Marshall discloses a plurality of tarpaulins 22 to be attached to the plurality of shielding plates.
As to claim 7, Marshall discloses all that is claimed except wherein the first fastening hole has an elongated cross section.  Nature discloses connectable members wherein a fastening hole is elongated (19a, see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elongated fastening hole as taught by Nature, since doing so provides the expected benefit of allowing enough clearance or “leeway” for connecting two members together. 
Allowable Subject Matter
Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 4, Marshall in view of Nature discloses all that is claimed except for  wherein a width of one tarpaulin corresponds to a width of one shielding plate, wherein the tarpaulin has an upper part to be attached to the water shielding plate and a lower part to be in contact with the ground, with the lower part of the tarpaulin being connected to the upper part of the tarpaulin and separable along its center line, and wherein the tarpaulin is arranged so that its center line is adjacent to the fastening rod inserted into the fastening holes of neighboring water shielding plates, thereby the upper part of the tarpaulin covers respective halves of the neighboring water shielding plates. 
	As to claim 6, Marshall in view of Nature fails to show or suggest wherein the tarpaulin is adhered to the water shielding plate by a Velcro structure, and the Velcro structure includes a pair of Velcro lines and a rubber packing line therebetween. 
As to claim 8, Marshall in view of Nature fails to show or suggest the fastening rod to be fixed to the ground through the first and second fastening holes, wherein the fastening rod has a length with an elliptical cross section and a length with a circular cross section, and wherein, after fixing of the fastening rod to the ground, the elliptical cross-section length is located in the first fastening hole, with a length of a major axis of the elliptical cross section being equal to or greater than a width (g) of the first fastening hole, and the circular cross section length is located in the second fastening hole, with
a diameter of the circular cross section being equal or smaller than a width of the second fastening hole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678